Lauria v Kriss (2017 NY Slip Op 01298)





Lauria v Kriss


2017 NY Slip Op 01298


Decided on February 16, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 16, 2017

Richter, J.P., Manzanet-Daniels, Gische, Webber, Kahn, JJ.


3149N 152324/14

[*1] Salvatore Lauria, Plaintiff-Appellant,
vJody Kriss, Defendant-Respondent.


Beys Liston & Mobargha LLP, New York (Joshua Liston of counsel), for appellant.
Simon & Partners LLP, New York (J. Evan Shapiro of counsel), for respondent.

Order, Supreme Court, New York County (Geoffrey D. Wright, J.), entered February 25, 2016, which denied plaintiff's motion for a stay of the proceedings pending resolution of related federal actions, unanimously affirmed, without costs.
In considering whether to stay an action pursuant to CPLR 2201 in favor of parallel federal proceedings, comity and judicial efficiency may warrant a stay where there is substantial overlap of claims and parties (see Asher v Abbott Labs ., 307 AD2d 211 [1st Dept 2003]). Here, however, plaintiff's description of the federal action in which he is involved with defendant, and the contempt proceedings in which defendant was named, do not sufficiently overlap or show the likelihood of estoppel such that the denial of a stay was an abuse of discretion. This is all the more true given the subsequent dismissal of plaintiff from the parallel federal action and of defendant from the contempt proceedings. There are at present no parallel proceedings upon which to base a stay.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 16, 2017
DEPUTY CLERK